Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161017(46)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  THOMAS HAAN, CONNIE HAAN, KRISTIN                                                                    Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  BROOKS, and JILL RHODES,                                                                             Megan K. Cavanagh,
            Plaintiffs/Counterdefendants-                                                                               Justices

            Appellees,
  and

  WILLIAM RHODES, CASEY ALLEN, LAURA
  ALLEN, TRAVIS STEPHENSON, MARCIANN
  STEPHENSON, KEVIN MARCY, and SUSAN
  MARCY,
            Plaintiffs/Counterdefendants,
                                                                     SC: 161017
  v                                                                  COA: 345282
                                                                     Allegan CC: 17-057955-CH
  LAKE DOSTER LAKE ASSOCIATION,
             Defendant/Counterplaintiff-
             Appellant.
  __________________________________________/

         On order of the Chief Justice, the stipulated motion of the parties to extend the time
  period for plaintiffs/counterdefendants-appellees to file their answer is GRANTED. The
  answer will be accepted as timely filed if submitted on or before April 24, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2020

                                                                               Clerk